Name: Commission Regulation (EC) No 2695/98 of 14 December 1998 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  beverages and sugar;  Africa;  Asia and Oceania
 Date Published: nan

 EN Official Journal of the European Communities 15. 12. 98L 338/12 COMMISSION REGULATION (EC) No 2695/98 of 14 December 1998 on the supply of white sugar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (1), and in particular Article 24(1)(b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has al- located white sugar to certain beneficiaries; Whereas it is necessary to make these supplies in accord- ance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied pursuant to Council Regulation (EC) No 1292/ 96 as Community food aid (2); whereas it is necessary to specify the time limits and conditions of supply to deter- mine the resultant costs; Whereas Article 2 of Council Regulation (EC) No 1103/ 97 of 17 June 1997 on certain provisions relating to the introduction of the euro (3) provides that, as from 1 January 1999, all references to the ecu in legal instru- ments are to be replaced by references to the euro at the rate of EUR 1 to ECU 1, HAS ADOPTED THIS REGULATION: Article 1 White sugar shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/ 97 and under the conditions set out in the Annex. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 166, 5. 7. 1996, p. 1. (2) OJ L 346, 17. 12. 1997, p. 23. (3) OJ L 162, 19. 6. 1997, p. 1. EN Official Journal of the European Communities15. 12. 98 L 338/13 ANNEX LOTS A, B, C, D and E 1. Action Nos: 74/98 (A); 75/98 (B); 76/98 (C); 77/98 (D); 78/98 (E) 2. Beneficiary (2): UNRWA, Supply division, Amman Office, PO Box 140157, Amman  Jordan telex 21170 UNRWA JC; fax (962-6) 86 41 27 3. Beneficiarys representative: UNRWA Field Supply and Transport Officer A+E: PO Box 19149, Jerusalem, Israel (tel. (972-2) 589 05 55; telex 26194 UNRWA IL; fax 581 65 64) B: PO Box 947, Beirut, Lebanon (tel. (961-1) 840 460-9; fax 603 683) C: PO Box 4313, Damascus, Syria (tel. (963-11) 613 30 35; telex 412006 UNRWA SY; fax 613 30 47) D: PO Box 484, Amman, Jordan (tel. (962-6) 74 19 14/77 22 26; telex 23402 UNRWAJFO JO; fax 74 63 61) 4. Country of destination: A, E: Israel (A: Gaza; E: West Bank); B: Lebanon; C: Syria; D: Jordan 5. Product to be mobilised: white sugar 6. Total quantity (tonnes net): 1 780 7. Number of lots: 5 (A: 660 tonnes; B: 260 tonnes; C: 200 tonnes; D: 420 tonnes; E: 240 tonnes) 8. Characteristics and quality of the product (3) (5) (9) (10): see OJ C 114, 29.4.1991, p. 1 (V.A(1)) 9. Packaging (7): see OJ C 267, 13.9.1996, p. 1 (11.2, A(1)(b), (2)(b) and B(4)) 10. Labelling or marking (6): see OJ C 114, 29.4.1991, p. 1 (V.A(3))  Language to be used for the markings: English  Supplementary markings: NOT FOR SALE' 11. Method of mobilisation of the product: sugar produced in the Community in accordance with the sixth subparagraph of Article 24(1a) of Council Regulation (EEC) No 1785/81 as follows: A or B sugar (points (a) and (b)) 12. Specified delivery stage (8) (11): A, C, E: free at port of landing  container terminal; B and D: free at destination 13. Alternative delivery stage: free at port of shipment 14. (a) Port of shipment:  (b) Loading address:  15. Port of landing: A and E: Ashdod; C: Lattakia 16. Place of destination: UNRWA warehouse in Beirut (B) and Amman (D)  port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: A, B, C: 7.3.1999; D: 14.3.1999; E: 4.4.1999  second deadline: A, B, C: 21.3.1999; D: 28.3.1999; E: 18.4.1999 18. Period or deadline of supply at the alternative stage:  first deadline: A, B, C, D: 1 to 14.2.1999; E: 1 to 14.3.1999  second deadline: A, B, C, D: 15 to 28.2.1999; E: 15 to 28.3.1999 19. Deadline for the submission of tenders (at 12 noon, Brussels time):  first deadline: 5.1.1999  second deadline: 18.1.1999 20. Amount of tendering guarantee: EUR 15 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/ Wetstraat 200, B-1049 Bruxelles/Brussel; telex 25670 AGREC B; fax (32 2) 296 70 03 / 296 70 04 (exclu- sively) 22. Export refund (4): periodic refund applicable to white sugar on 10.12.1998, fixed by Commission Regulation (EC) No 2596/98 (OJ L 325, 3.12.1998, p. 5) EN Official Journal of the European Communities 15. 12. 98L 338/14 LOT F 1. Action Nos: 79/98 (F1); 80/98 (F2) 2. Beneficiary (2): WFP (World Food Progamme), via Cristoforo Colombo 426, I-00145 Roma tel. (39 6) 65 13 29 88; fax 65 13 28 44/3; telex 626675 WFP I 3. Beneficiarys representative: to be designated by the recipient 4. Country of destination: Sudan 5. Product to be mobilized: white sugar 6. Total quantity (tonnes net): 300 7. Number of lots: 1 in 2 parts (F1: 235 tonnes; F2: 65 tonnes) 8. Characteristics and quality of the product (3) (5) (9): see OJ C 114, 29.4.1991, p. 1 (V.A.(1)) 9. Packaging (7): see OJ C 267, 13.9.1996, p. 1 (11.2 A 1.b, 2.b and B.4) 10. Labelling or marking (6): see OJ C 114, 29.4.1991, p. 1 (V.A.(3))  Language to be used for the markings: English  Supplementary markings: Expiry date . . .' 11. Method of mobilization of the product: sugar produced in the Community in accordance with the sixth subparagraph of Article 24(1a) of Council Regulation (EEC) No 1785/81 as follows: A or B sugar (points (a) and (b)) 12. Specified delivery stage: free at port of shipment 13. Alternative delivery stage:  14. (a) Port of shipment:  (b) Loading address:  15. Port of landing:  16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage:  first deadline: 25.1 to 14.2.1999  second deadline: 8 to 28.2.1999 18. Period or deadline of supply at the alternative stage:  first deadline:   second deadline:  19. Deadline for the submission of tenders (at 12 noon, Brussels time):  first deadline: 5.1.1999  second deadline: 18.1.1999 20. Amount of tendering guarantee: EUR 15 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/ Wetstraat 200, B-1049 Bruxelles/Brussel; telex 25670 AGREC B; fax (32-2) 296 70 03 / 296 70 04 (exclu- sively) 22. Export refund (4): periodic refund applicable to white sugar on 10.12.1998, fixed by Commission Regulation (EC) No 2596/98 (OJ L 325, 3.12.1998, p. 5) EN Official Journal of the European Communities15. 12. 98 L 338/15 Notes: (1) Supplementary information: AndrÃ © Debongnie (tel. (32-2) 295 14 65) Torben Vestergaard (tel. (32-2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Commission Regulation (EC) No 259/98 (OJ L 25, 31.1.1998, p. 39), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that indicated in point 22 of this Annex. The suppliers attention is drawn to the last subparagraph of Article 4(1) of the above Regulation. The photocopy of the export licence shall be sent as soon as the export declaration has been accepted (fax (32-2) 296 20 05)). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:  health certificate. (6) Notwithstanding OJ C 114, point V.A(3)(c) is replaced by the following: the words European Community '. (7) Since the goods may be rebagged, the supplier must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R'. (8) Shipment to take place in 20-foot containers: Lots A, C and E: the contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention(s) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard. Ashdod: consignement to be stowed in 20-foot containers containing not more than 17 tonnes each, net. (9) The rule provided at the second indent of Article 18(2)(a) of Commission Regulation (EEC) No 2103/77 (OJ L 246, 27.9.1977, p. 12), as last amended by Regulation (EC) No 260/96 (OJ L 34, 13.2.1996, p. 16), is binding for determination of the sugar category. (10) Lot C: The health certificate and the certificate of origin must be signed and stamped by a Syrian Consulate, including the statement that consular fees and charges have been paid. (11) In addition to the provisions of Article 14(3) of Regulation (EC) No 2519/97, vessels chartered shall not appear on any of the four most recent quarterly lists of detained vessels as published by the Paris Memorandum of Understanding on Port State Control (Council Directive 95/21/EC, (OJ L 157, 7.7.1995, p. 1)).